129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Danny A. MORAN, Plaintiff=Appellant,v.Helen Marie MORAN, aka Helen Marie Braun;  City of Tempe,Arizona;  Maricopa County, Defendants-Appellees.
No. 96-17190.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997**Oct. 23, 1997.

Appeal from the United States District Court for the District of Arizona Paul G. Rosenblatt, District Judge, Presiding
Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*

ROSENBLATT

2
Danny A. Moran appeals pro se the district court's dismissal of his complaint for declaratory and injunctive relief.  Moran alleged that the Arizona statute requiring a marriage license for valid marriages violated his constitutional rights.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo whether abstention is required.  See Fort Belknap Indian Community v. Mazurek, 43 F.3d 428, 431 (9th Cir.1994).  We affirm.


3
We conclude that the district court did not abuse its discretion by relying upon the Younger doctrine to dismiss Moran's action, because there was an ongoing state action regarding important state interests where Moran had an opportunity to litigate his federal claims.  See Younger v. Harris, 401 U.S. 37, 40-41 (1971);  Hirsh v. Justices of the Supreme Court of Cal., 67 F.3d 708, 712 (9th Cir.1995) (per curiam).


4
We reject Moran's contentions regarding the district court's denial of his motion for a new trial, see EEOC v. Pape Lift, Inc., 115 F.3d 676, 680 (9th Cir.1997), and his motion for leave to file an amended complaint, see Keams v. Tempe Technical Inst., 110 F.3d 44, 46 (9th Cir.1997).1


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Appellant's substitute reply brief, received on June 3, 1997, is filed